                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


TARSHA LASHAWN GRIMES                        )
              Plaintiff,                     )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:18-CV-351-FL
ANDREW SAUL,Commissioner of                  )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation for attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 26, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$2,700.00.

This Judgment Filed and Entered on August 26, 2019, and Copies To:
Jonthan Howell Winstead (via CM/ECF Notice of Electronic Filing)
Cassia Parson / Amanda Gilman (via CM/ECF Notice of Electronic Filing)

August 26, 2019                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
